 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIN SNIDER, Bar #304781
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JESUS SIGALA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 1:18-cr-00046-DAD-BAM-1
                                                 )
12                     Plaintiff,                )   STIPULATION TO EXTEND DEADLINE FOR
                                                 )   FILING INFORMAL OBJECTIONS AND
13   vs.                                         )   FORMAL OBJECTIONS AND TO CONTINUE
                                                 )   SENTENCING HEARING; ORDER
14   JESUS SIGALA,                               )
                                                 )
15                    Defendant.                 )
                                                 )
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Jesus Sigala, that the Court may extend the
20   deadline for filing informal objections to October 7, 2019, and the deadline for filing formal
21   objections to October 14, 2019. The parties further request that the Court continue the
22   sentencing hearing from October 28, 2019, to November 4, 2019, at 10:00 a.m.
23          Defense counsel seeks this continuance because she just completed a three-week trial and
24   has had insufficient time to review the draft Presentence Investigation Report with her client.
25   The government has no objection to modifying the schedule for filing informal and formal
26   objections and to continuing the sentencing hearing.
27   ///
28   ///
 1                                                 Respectfully submitted,
 2                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: September 30, 2019                      /s/ Vincenza Rabenn
                                                   VINCENZA RABENN
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: September 30, 2019                      /s/ Erin Snider
                                                   ERIN SNIDER
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 JESUS SIGALA
12
13                                               ORDER
14            The Court hereby extends the deadline for filing informal objections to October 7, 2019,
15   and the deadline for filing formal objections to October 14, 2019. The Court continues the
16   sentencing hearing currently scheduled for October 28, 2019, to November 4, 2019, at 10:00 a.m.
17
     IT IS SO ORDERED.
18
19       Dated:       September 30, 2019
                                                          UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28
     Sigala / Stipulation and
     Proposed Order
                                                      2
